Citation Nr: 0032830	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical arthritis 
with left shoulder pain, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the above-noted claim. 

The issue of entitlement to service connection for a cervical 
spine disorder with left shoulder pain on the merits is the 
subject of the Remand immediately following this decision.


FINDINGS OF FACT

1.  In October 1958, the RO denied entitlement to service 
connection for cervical arthritis.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

2.  Evidence has been presented or secured since the October 
1958 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for cervical arthritis with left 
shoulder pain.


CONCLUSIONS OF LAW

1.  The October 1958 RO decision that denied entitlement to 
service connection for cervical arthritis is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302(a) (2000).

2.  Evidence received since the October 1958 RO decision that 
denied entitlement to service connection for cervical 
arthritis with left shoulder pain is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from September 1942 to 
September 1945.  His service medical records reflect that in 
May 1945 he was treated for a simple fracture of the left 
distal radius incurred when a truck backed toward him and he 
put up his hand for protection.  On examination, there was 
tenderness without displacement over the lower end of the 
left radius.  A short arm cast was applied without 
anesthesia.  Five days later, the cast was changed, also 
without anesthesia.  The September 1945 report of medical 
examination upon separation from active service noted a 
history of a left wrist fracture in July (sic) 1945.  The 
examination report indicated that the veteran had no 
musculoskeletal defects and that he had a full range of left 
wrist motion.   

A January 1952 rating action established entitlement to 
service connection for residuals of a fractured left wrist. 

In August 1958, the veteran filed a claim for service 
connection for a left shoulder disorder.  Two lay statements 
in support of this claim, dated and received in September 
1958, indicated that the veteran complained of left shoulder 
and neck pain which he said resulted from an injury that 
happened while he was in the service.  In October 1958, the 
RO received a private radiographic report dated in October 
1957 noting arthritic changes of the cervical spine, 
principally at C-5 and C-6.  

An October 1958 rating decision denied service connection for 
cervical arthritis.  The RO advised the veteran of this 
decision by letter of October 1958 which stated that a 
determination had been made that the disability of arthritis 
of the shoulder area had not been incurred in or aggravated 
by his WW II service.  The letter also advised him of his 
appellate rights.  He did not file an appeal.

The veteran sought to reopen his claim in July 1998.  
Additional evidence obtained included a May 1999 VA medical 
examination.  The veteran reported that he fractured both his 
distal radius and ulna during service and that he suffered an 
injury to his neck at the same time.  He told the examiner 
that he was taken to the operating room for open reduction 
internal fixation.  The examiner diagnosed  (i)  status post 
distal radial and ulnar fracture in 1944 (sic) which had been 
fixed with open reduction internal fixation and was without 
residual injury, and (ii) cervical degenerative disk disease 
with degenerative joint disease in the cervical spine.  The 
examiner noted the veteran's statement that he had had a neck 
injury ever since an accident where his wrist was injured.  
The examiner opined that any impact significant enough to 
cause a fracture of both the radius and ulna would result in 
radiculopathy or at least predispose to radiculopathy.  The 
report indicated that it was as likely as not that the 
veteran's neck symptoms were related to the accident in 
service.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  It requires that 
the veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2000).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (2000).

By letter dated October 17, 1958, the RO notified the veteran 
of the October 1958 rating decision denying service 
connection for arthritis of the shoulder area.  The veteran 
was also advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id. 

The evidence received subsequent to October 1958 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the October 1958 RO rating decision, the 
pertinent evidence of record consisted of service medical 
records indicating that the veteran sustained a simple 
fracture of the distal end of the left radius in May 1945, 
the veteran's own statements, lay statements, and a private 
1957 x-ray report indicating that the veteran had arthritic 
changes of the cervical spine.  There was no medical evidence 
of a nexus between the post-service disability and any 
inservice disease or injury.  Therefore, in order to be 
material, there would have to be competent evidence showing 
that the post-service cervical arthritis with left shoulder 
pain had its onset during active service or within any 
appropriate presumptive period (with respect to arthritis) or 
was associated with an inservice finding or event.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Pertinent evidence associated with the claims file since the 
October 1958 RO decision includes the May 1999 VA report of 
examination of the veteran indicating that it was as likely 
as not that the veteran's neck symptoms were related to the 
accident in service.  However, the opinion was clearly 
predicated on the history provided by the veteran that he had 
sustained fractures of both the left radius and ulna in that 
accident, and that he had undergone an open reduction 
internal fixation operation as a result.   The service 
medical records clearly reflect that only the radius was 
fractured, that it was a non-displaced fracture, and that a 
short arm cast was applied without anesthesia.  It is not 
possible to determine whether the examiner's opinion would 
change if he or she had considered an accurate history of the 
injury and treatment in service.  The opinion, however, bears 
directly and substantially upon the specific matter under 
consideration, and was not considered by the RO in its 
October 1958 decision.  Therefore, the examiner's conclusions 
in the May 1999 VA examination report are considered new and 
material evidence under 38 C.F.R. § 3.156(a) (2000) and 38 
U.S.C. § 5108 (2000).  Thus, the Board is required to reopen 
the previously denied claim of entitlement to service 
connection for cervical arthritis with left shoulder pain.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
cervical arthritis with left shoulder pain is reopened.  To 
this extent only, the appeal is granted.


REMAND

The medical evidence that is sufficient to reopen the claim 
is not sufficient to render a decision on the merits.  The 
opinion was based upon a recitation of medical history that 
is clearly not supported in the record.  It would assist the 
Board to have the file reviewed by the same examiner, if 
available, to determine whether the opinion remains the same 
when the examiner considers the accurate history of injury 
and treatment.  The Board lacks medical expertise to make 
such a determination.

Further, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Forward the claims file to the VA 
examiner that examined the veteran in May 
1999.  If this examiner is not available, 
arrange for review of the claims file by 
a different VA examiner.  The examiner 
should review the claim in light of all 
the evidence of record, with particular 
attention to service medical records 
indicating that the veteran sustained a 
simple fracture of only the left radius, 
not both the radius and ulna.  Attention 
is also drawn to the fact that the 
treatment was application of a short arm 
cast, without anesthesia.  The claims 
folder and a copy of this remand are to 
be made available to the examiner.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.   
Based upon the medical documentation on 
file, the examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current cervical arthritis with left 
shoulder pain is etiologically related to 
his simple left ulnar fracture while on 
active duty in 1945.  The medical 
rationale for the opinion should be 
provided, citing the objective medical 
findings leading to the conclusion.

If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the report.

2.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examiner's report.  If 
the requested examination does not 
include adequate responses to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 



